Citation Nr: 1226621	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  94-13 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected idiopathic thrombocytopenic purpura (ITP), status post splenectomy.

2.  Entitlement to an increased initial disability rating for service-connected Wolf-Parkinson-White (WPW) syndrome, currently evaluated as 30 percent disabling, to include the issue of a rating in excess of 10 percent prior to December 9, 2004.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to August 1993.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In January 1997 and March 2012 the Board remanded the case for further development.  The requested development has been completed and the case has been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  During the pendency of his appeal, the Veteran's ITP has been manifested by intermittent complaints of fatigue and occasional prolonged periods of bleeding with platelet counts not less than 90,000; there has been no objective evidence of bleeding or attacks of purpura hemorrhagica.  

2.  Prior to December 9, 2004, the Veteran's WPW syndrome was manifested by intermittent complaints of palpitations and chest pain, without objective evidence of frequent severe paroxysmal tachycardia attacks, or more than 4 episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  

3.  Since December 9, 2004, the Veteran's WPW syndrome is manifest by complaints of chest pain and palpations with more than 4 episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor; there is no evidence of congestive heart failure or work-load of 3 METs or less, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for service-connected ITP with splenectomy have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.117, Diagnostic Code 7705 (1995); 38 C.F.R. § 4.117, Diagnostic Code 7705 (2011).

2.  The criteria for an initial disability rating in excess of 10 percent for service-connected WPW syndrome have not been met prior to December 9, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.104, Diagnostic Codes 7010, 7013 (1997), 38 C.F.R. § 4.104, Diagnostic Codes 7010, 7011 (2011).

3.  The criteria for an initial disability rating in excess of 30 percent for service-connected WPW syndrome have not been met since December 9, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.104, Diagnostic Codes 7010, 7013 (1997), 38 C.F.R. § 4.104, Diagnostic Codes 7010, 7011 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

During the pendency of this appeal, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Letters dated in January 2005 and March 2012 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The March 2012 letter also informed him of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the January 2005 and March 2012 notices were provided to the Veteran after his claims were adjudicated, the subsequent readjudication of the claims have cured any defect with regard to the time of notice.  Cf. Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Therefore, the Board finds that any defect with respect to the timing of the receipt of the VCAA notice requirements for his claims is harmless error in this case.  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to these claims.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  The Veteran's available service treatment records, VA and private treatment records, as well as VA evaluations are of record.  Also of record are transcripts of the Veteran's testimony at 2 personal hearings, as well as his and his representative's written contentions regarding the circumstances of his disabilities, and these records were reviewed by both the RO and the Board in connection with the Veteran's claims.  

VA examination with respect to the issues of entitlement to an increased initial disability ratings for ITP with splenectomy and WPW syndrome were obtained in September 1993, April 1998, April 2005 and March 2012.  38 C.F.R. § 3.159(c) (4).  The examination reports are adequate as they are predicated on examinations of the Veteran and fully address the rating criteria relevant to evaluating the Veteran's service-connected disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issues on appeal has been met, and there remains no issue as to the substantial completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

ITP, Status Post Splenectomy

The Veteran contends that his ITP, status post splenectomy is more severe than the current disability rating reflects.  He contends that he has fatigue and intermittently periods of prolonged or excessive bleeding as a result of his ITP.

During the course of this appeal, VA promulgated new regulations for the evaluation of disorders of the hemic and lymphatic systems, effective October 23, 1995.  See 60 Fed. Reg. 49225 (1995) (codified at 38 C.F.R. pt. 4).  

If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, since the amendment has a specified effective date without provision for retroactive application, it may not be applied prior to its effective date.  As the RO has considered this claim under both the former and the revised criteria, there is no due process bar to the Board doing likewise.  As of October 23, 1995, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.  

Under the previous version of the rating criteria, ITP was rated as analogous to purpura hemorrhagica.  38 C.F.R. § 4.117, Diagnostic Code 7705 (1994).  Under that Code, a 30 percent evaluation was provided for cured purpura hemorrhagica with splenectomy.  A 60 percent evaluation was warranted for chronic purpura hemorrhagica, following severe attacks, and several years' remission.  

Under the revised rating criteria, a 30 percent evaluation is warranted for a stable platelet count between 70,000 and 100,000 without bleeding.  A platelet count between 20,000 and 70,000, not requiring treatment and without bleeding warrants a 70 percent evaluation.  38 C.F.R. § 4.117, Diagnostic Code 7705 (2011).

Considering the evidence of record, the Board finds that the overall disability picture during the entire pendency of the Veteran's appeal, does not more closely approximate the criteria for an initial disability rating in excess of 30 percent under either version of the rating criteria.  38 C.F.R. § 4.7.  VA and private treatment records throughout the pendency of the Veteran's appeal show that he did not seek treatment for his ITP, although he did intermittently complain of increased or prolonged bleeding.  However, July and August 1995 private treatment records, indicate that he had a normal bleeding time at the time and that his recent complaints were probably secondary to his use of drugs including Ibuprofen.  He was found to have no definite bleeding disorder.  Despite his subjective complaints, there is no evidence of bleeding associated with his ITP.  Indeed, the March 2012 VA examiner, after examining the Veteran and reviewing his claims files, determined that he does not have chronic purpura hemorrhagica.

Likewise, the medical evidence of record indicates that the Veteran's platelet count is often within the normal or borderline range and consistently above 100,000, with the only exception being a March 2012 platelet count of 93,000.  The April 1998 VA examiner opined that the Veteran had no significant symptoms associated with his ITP and the March 2012 VA examiner opined that he had been asymptomatic since his splenectomy in 1993.  Moreover, the medical evidence of record indicates that the Veteran does not require any medication to keep his ITP under control and there is no evidence of a bleeding tendency associated with his ITP.  For the reasons set forth above, the Board concludes that the most probative evidence fails to establish that the Veteran's ITP has caused chronic purpura hemorrhagica at any time, bleeding, nor has there been a platelet count as low as 70, 000, as contemplated by the rating criteria.   

In light of the foregoing, an initial disability rating in excess of 30 percent under either the prior or revised Diagnostic Code 7705 for the Veteran's ITP status post splenectomy is not warranted at any time during the pendency of his claim.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

WPW Syndrome

The Veteran contends that he is entitled to an increased evaluation for his WPW syndrome, rated as 10 percent prior to December 9, 2004, and as 30 percent since.  He contends that he experiences frequent chest pain and irregular heartbeats.  He also contends that he experiences palpitations on a daily basis.  Finally, he argues that he should be provided a 30 percent disability rating prior to December 9, 2004, because VA should have provided him more ECG or Monitor studies to document his arrhythmias.

VA also promulgated new regulations for the evaluation of cardiovascular disorders during the pendency of this appeal, effective January 12, 1998.  See 62 Fed. Reg. 65219 (December. 11, 1997) (codified at 38 C.F.R. pt. 4).  

As noted above, when a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  Id.  Therefore, since the amendment has a specified effective date without provision for retroactive application, it may not be applied prior to its effective date.  As the RO has considered this claim under both the former and the revised criteria, there is no due process bar to the Board doing likewise.  As of January 12, 1998, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.  

The Veteran's service-connected WPW syndrome was evaluated as 10 percent disabling prior to December 9, 2004, under 38 C.F.R. § 4.104, Diagnostic Code 7000-7015, which indicates disability rated by analogy to paroxysmal tachycardia.  Since December 9, 2004, his WPW syndrome is evaluated as 30 percent disabling under Diagnostic Code 7010 for supraventricular arrhythmias.  

Under the former rating criteria, a 10 percent rating was assigned for infrequent paroxysmal tachycardia attacks, and a maximum 30 percent rating was authorized for severe, frequent attacks.  38 C.F.R. § 4.104, Diagnostic Code 7013 (1997).

The revised Diagnostic Code 7010 now concerns supraventricular arrhythmias.  A 10 percent rating is provided for permanent atrial fibrillation (lone atrial fibrillation), or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia, documented by ECG or Holter monitor.  A maximum 30 percent rating is provided where there is paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year, documented by ECG or Holter monitor.  38 C.F.R. § 4.104, Diagnostic Code 7010.  

Under revised Diagnostic Code 7011, a 10 percent rating is provided for sustained ventricular arrhythmias when a workload of greater than 7 METs (metabolic equivalents) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when continuous medication is required.  A 30 percent rating is warranted a workload of greater than 5 METs, but not greater than 7 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is provided for chronic congestive heart failure, or; work-load of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

One metabolic equivalent, or MET, is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, Note (2).

Prior to December 9, 2004

Considering the evidence of record, the Board finds that the overall disability picture of the Veteran's WPW syndrome does not more closely approximate the criteria for an initial disability rating in excess of 10 percent prior to December 9, 2004, under either version of the rating criteria.  38 C.F.R. § 4.7.  In this respect, although VA and private treatment records prior to December 9, 2004, do show that the Veteran complained of experiencing palpitations frequently and occasional chest pain, there is no evidence to suggest that he experienced severe attacks.  Indeed, there is no evidence that the Veteran sought emergency treatment for any complaints and VA and private treatment records show he frequently complained of occasional episodes of rapid heartbeats or of palpitations and that his WPW was well-controlled with medication.  Likewise, although periodic ECG and Holter and cardiac stress tests during this period sometimes revealed occasional premature atrial complexes (PACs) or premature ventricular contractions (PVCs), others showed no documented tachyarrhythmia.  The April 1998 VA examiner noted that the most recent ECG revealed an occasional PAC.  Indeed, it was not until 2005 that there is evidence of more than four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia, documented by ECG or Holter monitor.  There are no findings during this period regarding the Veteran's actual or estimated METs.  

With regard to the Veteran's contention that he is entitled to a higher rating during this period because VA should have provided more frequent ECG and Monitor studies to document his arrhythmias, the Board notes that the Veteran was provided regular treatment by a cardiologist during this period and that, based on the Veteran's complaints and his examinations, such frequent studies were not determined to be necessary at that time.  As noted above, the same physician, beginning in 2005, ordered much more frequent studies, including a heart catherization of the Veteran in March 2005, based on the Veteran's complaints and his clinical findings.  

For the reasons set forth above, the Board concludes that the most probative evidence fails to establish that the Veteran's WPW syndrome caused frequent severe attacks, or that ECGs or Holter monitor tests documented more than four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia, prior to December 9, 2004, as contemplated by the rating criteria.   

In light of the foregoing, an initial disability rating in excess of 10 percent under either the prior or revised Diagnostic Codes for the Veteran's WPW syndrome is not warranted prior to December 9, 2004.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Since December 9, 2004

Considering the evidence of record, the Board finds that the overall disability picture of the Veteran's WPW syndrome, does not more closely approximate the criteria for an initial disability rating in excess of 30 percent under either version of the rating criteria since December 9, 2004.  38 C.F.R. § 4.7.  VA treatment records do indicate the Veteran complained more frequently of chest pain during this period.  The April 2005 VA examiner noted that an earlier, March 2005 submaximal stress test showed that the Veteran achieved 6 METs and that atrial ventricular ectopy was present.  The Veteran continued to complain of fleeting palpitations.  The March 2012 VA examiner noted that the Veteran reported episodes of heart flutter and near syncope a couple times a week, and more often if tired or overexerted.  He indicated that the episodes lasted a couple of minutes.  At the time of the examination, an ECG was normal without any dysrhythmia and a Holter report showed no significant arrhythmias, but occasional PVC's and frequent PAC's.  The examiner noted that a March 2005 exercise stress test revealed the Veteran was able to achieved 6 METs.  The examiner also noted that the Veteran had intermittent cardiac arrhythmia that ECG and Holter studies documented more than 4 episodes of in the past 12 months.  However, after reviewing the Veteran's claims files, the examiner noted that there was never a diagnosis of atrial fibrillation or severe, frequent paroxysmal tachycardia attacks and no documentation of infrequent paroxysmal tachycardia attacks.  

The evidence of record fails to show that the Veteran had chronic congestive heart failure, or; a work-load of 3 METs or less, or; left ventricular dysfunction with an ejection fraction of less than 30 percent at any time since December 9, 2004.  In light of the foregoing, an initial disability rating in excess of 30 percent under either the prior or revised Diagnostic Codes for the Veteran's WPW syndrome is not warranted since December 9, 2004.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Conclusion

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and the Court's decision in Thun v. Peake, 22 Vet. App. 111 (2008).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for service-connected ITP and WPW syndrome are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for the disabilities inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected ITP and WPW syndrome under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, supra.

Finally, the Board notes that a claim for a total evaluation due to individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  In this case, the Veteran has been employed for most of the pendency of his appeal and the March 2011 VA examination report establishes that the Veteran retired from full-time employment in 2009 and has worked part-time since 2011.  He has not indicated, and the record does not show, that his ITP and/or WPW syndrome symptoms preclude him from obtaining substantial employment.  As such, the issue of entitlement to a total disability rating based on TDIU has not been raised.  


ORDER

An initial disability rating in excess of 30 percent for ITP status post splenectomy is denied.

An initial disability rating in excess of 10 percent for WPW syndrome prior to December 9, 2004, is denied.

An initial disability rating in excess of 30 percent for WPW syndrome since December 9, 2004, is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


